BROOKSHIRE, Justice,
concurring.
This concurrence is with the results only of the Court’s opinion. Under the current, governing authorities and decisional precedences, as I understand them, this concurrence is proper as to the reversal of the judgment of the trial court and the remand of the case for a new trial.
My comment is that I do not perceive that any identifiable racial group is not interested in fair but effective law enforcement. Furthermore, my understanding of the present law is that the prosecution does not have the right, or the equality of standing, to question the peremptory challenges made by the defendant. Prophetically, Batson and its sequelae will probably terminate in the destruction of peremptory challenges as such. But for the present I would advocate a more level and balanced trial proceeding.